Title: To James Madison from Jeremiah Van Rensselaer, 25 August 1802 (Abstract)
From: Van Rensselaer, Jeremiah
To: Madison, James


25 August 1802, Albany. “Some time since I wrote the President of the United States by the request of my particular friend (as well in social as in political life) Elkanah Watson Esqr. of this City, for the purpose of recommending to the notice of Goverment Mr. Simon Lynch.… I have no personal knowledge of Mr. Lynch; but from the long and intimate acquaintance I have had with Mr. Watson,… his representations on that head I am persuaded will be found to merit the respectfull attention of government.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Lynch”). 2 pp. Mistakenly docketed by Brent, “Augt 15th 1802.”


